EXHIBIT 10.2

 

WATSON WYATT & COMPANY HOLDINGS

AMENDED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

I.                                     The schedule of fees is as follows:

 

A.                                 Cash Retainer: $45,000 per year, paid
quarterly

 

B.                                   Stock Grant: Watson Wyatt & Company
Holdings Class A common stock, equivalent to $45,000, issued at the end of each
fiscal year (at the completed fiscal year-end share price) for services provided
during the preceding fiscal year. Shares vest immediately at grant. At the
election of the director (which shall apply until modified), the stock grant
will be made at the end of each fiscal year, or in deferred stock units payable
in shares upon termination of board service.

 

C.                                   Board Meetings: $1,500 per day

 

D.                                  Committee Meetings: Compensation Committee
and Nominating and Governance Committee: $1,000 per day; Audit Committee: $2,000
per day

 

E.                                    Telephone Meetings of less than 4 hours:
50% of applicable fee

 

F.                                    Other Meetings: $1,000 per day

 

G.                                     Audit Committee Chair Annual Retainer:
$15,000

 

H.                                    Compensation Committee Chair Annual
Retainer: $10,000

 

I.                                         Nominating and Governance Committee
Chair Annual Retainer: $5,000

 

J.                                        Lead/Presiding Director Annual
Retainer: $10,000

 

II.                                 Outside directors will initially be paid in
a combination of cash and Watson Wyatt & Company Holdings (“WWCH”) common stock,
at the end of each calendar quarter (at the completed quarter-end share price)
for services during the preceding quarter.

 

A.                                   Within five years, a director is expected
to own at least 5,000 shares of WWCH common stock.  To meet a target of 5,000
shares, a director may initially elect to be paid all in shares, or up to 40% of
each payment in cash in order to satisfy immediate tax liability. At any time, a
director may change this election within these parameters.

 

B.                                     A director may elect to be paid through
any combination of (i) cash; (ii) deferral of cash under the WWCH Voluntary
Deferred Compensation Plan for Non-Employee Directors; and/or (iii) shares of
WWCH common

--------------------------------------------------------------------------------


 

stock.

 

C.                                     Once a director attains the 5,000 share
target, he/she shall continue to own at least 5,000 shares while serving as a
director.

 

III.                             Shares will be distributed to the director by
means of an account to be established for each director at a brokerage firm
designated by the Company.

 

IV.                             The maximum number of shares that may be issued
under the Plan is 150,000, subject to adjustments for stock splits, stock
dividends and similar transactions. The shares may be authorized but unissued
shares of common stock, issued shares held in or acquired for the Company’s
treasury, or shares reacquired by the Company upon purchase in the open market. 

 

V.                                 The Plan may be amended from time to time by
the board of directors, except that any such amendment is subject to stockholder
approval to the extent required under NYSE rules. 

 

--------------------------------------------------------------------------------